Citation Nr: 0017060	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for speech impairment 
as secondary to service-connected aphthous stomatitis, canker 
sores of the mouth.  

2.  Entitlement to service connection for anxiety as 
secondary to service-connected aphthous stomatitis, canker 
sores of the mouth.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to a rating in excess of 10 percent for 
aphthous stomatitis, canker sores of the mouth.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 through 
November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that when the veteran filed a claim for 
entitlement to service connection for an ankle disorder in 
October 1997, he indicated that the claim was for a right 
ankle disability.  Subsequent statements by the veteran and 
the evidence, to include service medical records (SMRs), 
reflect that it is the left ankle that is the actual focus of 
the claim.  The RO has considered all evidence pertaining to 
the ankles in previous determinations.  Therefore, the claim 
is reclassified as on the title page of this decision to 
reflect that entitlement to service connection is claimed for 
a left ankle disorder and there is no prejudice to the 
veteran.  

As to the issue of entitlement to a rating in excess of 10 
percent for aphthous stomatitis, canker sores of the mouth, 
preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
stations is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for 


assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


FINDINGS OF FACT

1.  The veteran has submitted competent evidence that he has 
a current speech impairment that may be secondary to service-
connected canker sores of the mouth.  

2.  The veteran has submitted competent evidence that he has 
current anxiety that may be secondary to service-connected 
canker sores of the mouth.  

3.  The veteran has submitted competent evidence that he has 
a current left ankle disorder of service origin.  

4.  There is no competent evidence of a current diagnosis of 
a back disability nor a nexus between any current back 
complaints and the veteran's active service.  

5.  The veteran's service-connected aphthous stomatitis, 
canker sores of the mouth, is currently manifested by 
recurrent ulcers that are treated symptomatically.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for speech 
impairment as secondary to service-connected aphthous 
stomatitis, canker sores of the mouth, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
anxiety as secondary to service-connected aphthous 
stomatitis, canker sores of the mouth, is well grounded.  
38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for a left 
ankle disorder is well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  

5.  The criteria for a rating in excess of 10 percent for 
aphthous stomatitis, canker sores of the mouth, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.149, 4.150, Diagnostic Codes (DCs) 
9903-9905 and 9905 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the SMRs reflects that soon after entry on active 
duty, the veteran developed sores in his mouth which recurred 
intermittently throughout the remainder of his service.  He 
was also seen for low back pain in September 1986.  Probable 
muscle strain was diagnosed.  In September 1987, he 
complained of left ankle pain following a basketball injury 
in which he twisted his ankle.  Physical examination revealed 
tenderness in the deltoid ligament area of the left ankle.  
The impression was sprain, left ankle.  

VA examination in November 1988, the veteran reported that 
the lesions in his mouth occurred at irregular intervals.  
They lasted from 1 to 14 days and had a phase in which they 
were painless and then later became painful.  The veteran 
stated that he had been told that they were related to 
stress.  The oral cavity and oropharynx were classified as 
clear with exception of a 5 x 5 mm. ulcerated lesion of the 
anterior right surface of the tongue.  The diagnosis was 
canker sores - recurrent aphthous stomatitis, by history.  

In a February 1989 rating decision, service connection for 
aphthous stomatitis, canker sores of the mouth, was granted.  
A noncompensable rating was assigned.  

VA orthopedic examination in June 1989 reveals that the 
veteran gave a history of injuring his back during service.  
He now complained of low back pain that radiated into the 
left leg.  He also reported that he injured his left ankle 
during service.  He now complained that his left ankle gave 
way.  Physical examination showed that he had full range of 
motion of the lumbar spine without paraspinous spasms.  Range 
of motion of the left ankle was 5 degrees of dorsiflexion and 
45 degrees of plantar flexion.  He had excessive inversion of 
the left ankle.  X-ray of the spine was normal.  X-ray of the 
left ankle showed evidence of a lateral impingement syndrome 
between the tip of the fibula and the lateral process of the 
talus.  The assessment was of chronic instability of the left 
lateral ankle; lateral ankle impingement syndrome; and mild 
chronic low back strain.  

VA outpatient records reveal treatment for occasional 
aphthous ulcers in 1989.  On VA oral examination in July 
1989, there were no visible ulcers or lesions and the 
assessment was that the veteran's aphthous ulcers had 
resolved.  The veteran was advised to take prescribed 
medication as needed with ulcer recurrence.  A VA medical 
certificate dated later that month showed an aphtha on the 
right side of the oral mucosa.  

In October 1990, the Board confirmed and continued the 
noncompensable rating in effect for service-connected canker 
sores.  

A VA bone scan study in August 1989 was interpreted as 
minimally abnormal.  Diffusely, slightly increased uptake was 
seen in the maxilla and mandible.  Minimally increased uptake 
was seen in the ankles, left side more than right.  The 
increased uptake in the left ankle was thought to be 
traumatic arthritis.  

A private record reflects that the veteran was seen for 
treatment of recurrent canker sores in June 1993.  

In an August 1993 rating action, the noncompensable rating in 
effect for canker sores was confirmed and continued.  

In June 1997, the Board remanded the claim for an increased 
evaluation for canker sores for additional development, to 
include a current examination.  

In a September 1997 statement, Jerome C. Wasserstein, D.O., 
reported that the veteran had been a patient of his for 
several years and had been seen on numerous occasions.  Most 
recently, he had treated the veteran for reevaluation for 
ulcers of the right and lateral and ventral aspect of the 
tongue which caused speech impairment, impairment of 
mastication, pain, swelling, and anxiety.  The physician 
noted that the veteran had had multiple treatments in the 
past without abatement of symptoms.  

In October 1997, the veteran filed a claim for a "right" 
ankle and lower back disorder.  

VA records from August and September 1998 reflect that the 
veteran was seen for aphthous stomatitis of the mouth.  



A private record from December 1997 shows that the veteran 
was seen for various complaints to include back pain.  In 
February 1998, he was seen for swelling in the ankles and 
pain in the knees and knuckles.  

Upon VA examination of the mouth, lips, and tongue in April 
1998, it was noted that the veteran had a history of 
recurrent oral ulcers that resolved spontaneously and were 
painful.  The examiner added that this had been an ongoing 
problem since 1985.  The frequency was described as 
"variable," and it was reported that these ulcers resolved 
regardless of treatment.  It was also noted that the veteran 
had a history of back pain.  Examination of the oral cavity 
and oropharynx revealed one punctate 2-mm. abscessed ulcer in 
the right lateral oral tongue.  The impression was recurrent 
ulcers that should be treated symptomatically.  

In a June 1998 rating action, the RO increased the disability 
evaluation in effect for canker sores to a 10 percent 
evaluation.  This decision denied service connection for 
speech impairment and anxiety as secondary to canker sores.  

In a November 1998 rating action, the RO denied service 
connection for a back disorder and for an ankle disability.  

Criteria

Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Analysis

Entitlement to Service Connection for Speech Impairment and 
Anxiety as Secondary to Service-Connected Aphthous 
Stomatitis, Canker Sores of the Mouth and Entitlement to 
Service Connection for a Left Ankle Disorder

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the Board has determined that the appellant has met 
this burden as to these two issues on appeal, the Board 
concludes that his claims of entitlement to service 
connection on a secondary basis are well grounded.

The evidence indicates that the veteran's canker sores might 
result in speech impairment and anxiety as evidenced by Dr. 
Wasserstein's September 1997 statement.  Additionally, the 
Board notes that stress, as a precursor to canker sores, was 
noted in the VA 1988 examination report.  As there is medical 
diagnoses of speech impairment and anxiety, and of a nexus 
between the service connected disease and the claimed 
disability, the Board believes that each prong of Caluza, 
supra, has been met to establish well grounded claims.  

For the foregoing reasons, the Board concludes that the 
veteran's claims for service connection for speech impairment 
and anxiety as secondary to canker sores are well grounded.  
Similarly, when discussing the claim of service connection 
for a left ankle disorder, the Board concludes that the 
requirements set forth in Caluza are met, in that the veteran 
was treated for a left ankle injury during service and a 
postservice record in 1989 reported increased uptake in the 
left ankle thought to be traumatic arthritis.  As there is no 
other reported trauma to the left ankle post service, the 
Board is of the opinion that the veteran has submitted the 
medical evidence of a nexus between his service period and 
his post service diagnosis of a left ankle disability.  See 
Hodges v. West, 13 Vet. App. 287 (2000).  

For the foregoing reasons, the Board concludes that the 
veteran's claims for service connection for speech impairment 
and anxiety as secondary to canker sores and for service 
connection for a left ankle disorder are well grounded.  

Entitlement to Service Connection for a Back Disorder

As noted above, in order to present a well grounded claim for 
service connection the veteran must present evidence of (1) 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice disease or injury 
and the current disability.  

The veteran was diagnosed with low back muscle sprain on one 
occasion during service.  In 1989, he reported low back pain 
and mild chronic low back strain was noted even though the 
Board notes that the examination, to include an X-ray, was 
essentially negative.  In December 1997, he reported back 
pain, and a history of back pain was noted upon mouth and 
tongue examination in April 1998.  

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board points out that 
the Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Based on these decision, the Board 
concludes that while there is competent evidence of a back 
problem during service, there is no competent evidence of a 
current low back disorder, and that his complaints of pain do 
not constitute a disability for which service connection is 
warranted.  

Moreover, the Board points out that in order to satisfy the 
requirement of a current disability, there must be competent 
evidence that the disability is symptomatic at the time of 
application for service connection.  Gilpin v. West, 155 F.3d 
1353, 1355-6 (Fed. Cir. 1998).  In this case, while the 
veteran has reported low back pain, clinical findings 
pertaining to the back since separation from service have 
essentially been negative.  In the absence of competent 
evidence of current low back disability, the claim is not 
well grounded and must be denied.  

Criteria

Increased Ratings

Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for increased rating is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, at 58.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993). 

Analysis

VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
§ 4.114, DC 7200, provides that mouth injuries are rated on 
the basis of resulting disfigurement and impairment of 
masticatory function.  The Board notes that the RO recently 
increased the veteran's disability rating to 10 percent by 
analogy, under the provisions of DC 9905 of the Schedule, 38 
C.F.R. § 4.150, which pertains to impairment of dental and 
oral conditions.  The provisions of 38 C.F.R. § 4.150 for 
evaluation of dental and oral conditions were amended 
effective February 17, 1994.  See 59 Fed. Reg. 2,529-2,530 
(January 18, 1994).

Under the prior rating criteria of DC 9905, any definite 
limitation of motion of the temporomandibular articulation 
interfering with mastication or speech warranted a 10 percent 
evaluation.  Limitation of motion of the temporomandibular 
articulation to 1/2-inch (12.7 millimeters) warranted a 20 
percent rating.  A 40 percent evaluation required that motion 
be limited to 1/4 inch (6.3 millimeters).  38 C.F.R. § 4.150, 
DC 9905 (1993).

Under the current rating criteria for DC 9905, malunion of 
the mandible is evaluated on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters, or limitation of the range of inter-incisal 
motion from 31 to 40 millimeters.  A 20 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 21 to 30 millimeters.  A 30 percent rating is warranted 
for limitation of the range of inter-incisal motion from 11 
to 20 millimeters.  A 40 percent rating is warranted for 
limitation of the range of inter- incisal motion from 0 to 10 
millimeters. 38 C.F.R. § 4.150, DC 9905 (1999).

Several alternative diagnostic codes are also available for 
assessing dental and oral conditions, but the Board notes 
that DCs 9903 and 9904 are not for application, since it is 
not clinically demonstrated that the appellant does not have 
nonunion or malunion of the mandible.  See 38 C.F.R. Part 4, 
Diagnostic Codes 9903, 9904 (1994 and 1999).

During the most recent examination of the mouth in April 
1998, recurrent ulcers that resolved spontaneously, no matter 
how treated, were noted.  There is no objective evidence of 
any other significant disability associated with this 
disorder at the current time.  Chronic temporomandibular 
joint problems were not indicated.

When applying both the old and current regulations to the 
facts at hand, the Board finds that the criteria for a higher 
rating are not met. Malunion or nonunion of the mandible is 
not shown, thereby eliminating a higher rating under DCs 9903 
and 9904. Likewise, there were no reported findings that the 
lateral excursion and inter-incisal ranges of the mandible 
were not within normal limits.  In addition, while the 
veteran suffers from some level of discomfort due to 
recurrent canker sores, the evidence of record does not 
indicate any degree of impairment of motion and/or loss of 
masticatory function.  Inasmuch as the present symptoms do 
not approximate those necessary for a higher rating, it is 
concluded that the veteran has been appropriately rated for 
canker sores.  


ORDER

The veteran's claim for service connection for speech 
impairment as secondary to canker sores is well grounded.  

The veteran's claim for service connection for anxiety as 
secondary to canker sores is well grounded.  

The veteran's claim for service connection for a left ankle 
disorder is well grounded.  

The veteran's claim for service connection for a low back 
disorder is denied.  

Entitlement to an evaluation in excess of 10 percent for 
aphthous stomatitis, canker sores of the mouth, is denied.  


REMAND

Once the appellant has established a well-grounded claim, the 
VA has a duty to assist him in the development of facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

As reported above, a private physician reported in 1997 that 
the veteran had speech impairment and anxiety as a result of 
his service-connected recurrent canker sores.  A subsequent 
VA examination in April 1998 is not conclusive, as these 
matters were not specifically addressed.  Additionally, while 
a left ankle disorder was reported shortly after service in 
1989 and swelling of the ankles was noted in 1998, current 
diagnoses of the ankle is not of record.  It is believed that 
contemporaneous examinations are necessary.  Therefore, based 
on the aforementioned, the Board finds that additional 
examinations are warranted to determine the etiology of all 
current otolaryngological, psychiatric, and orthopedic 
disorders.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded the 
appropriate examinations to determine the 
nature and etiology of any 
otolaryngolocical and psychiatric 
disorders.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to, and be reviewed by, 
the examiners prior to completion of the 
examinations, the receipt and review of 
which should be acknowledged by each 
examiner in the examination reports.  Any 
further indicated tests and studies 
should be performed.  

3.  The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  
The examiners should specifically 
identify all otolaryngological and 
psychiatric disorders found and provide 
an opinion as to whether any such 
disorder found is at least as likely as 
not related to the veteran's service-
connected aphthous stomatitis, canker 
sores of the mouth.  

Also, the examiners should state whether 
or not the service-connected canker sores 
of the mouth as likely as not aggravated 
(permanently increased) any preexisting 
otolaryngological or psychiatric 
disorder, and, if so, to what extent the 
service-connected disorder is responsible 
for any demonstrated increase in 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.  



4.  The veteran should also be afforded 
an appropriate examination to determine 
whether he currently has a left ankle 
disorder.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
should be made available to, and be 
reviewed by, the examiner prior to 
completion of the examination, and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should then offer an opinion as 
to whether, based on the available 
evidence: a) the appellant currently has 
a left ankle disability; and b) whether 
it is as likely as not that any such 
disability found is related to an 
incident in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After undertaking any development deemed essential in 
addition to that specified above, the RO should readjudicate 
the issues as listed on the title page of this decision based 
on the entire evidence of record.  All pertinent law, 
regulations, and Court decisions should be considered.  If 
any of the appellant's claims remains in a denied status, he 
and his representative should be provided with a supplemental 
statement of the case, which includes notice of any 
additional pertinent laws and regulations that were used, and 
a full discussion of action taken on the appellant's claim.  
The RO's actions should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  
The veteran is advised that the examinations requested in 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



